Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3, line 2 recites “a third acoustic port acoustically coupling the second chamber to the first chamber”. Claim 1, line 10 recites “a second acoustic port acoustically coupling the second chamber to the first chamber”. The combination of these two limitations would require two ports that each couple the second chamber to the first chamber, whereas the original disclosure only teaches a single port that couples the second chamber to the first chamber. Therefore, claim 3 is rejected for introducing new matter.
Claim 3, line 3 recites “the second acoustic port acoustically coupling the second chamber to the ambient environment”. Claim 1, line 10 recites “a second acoustic port acoustically coupling the second chamber to the first chamber”. The original disclosure, while teachings these two limitations separately, does not teach the combination of these two limitations. Therefore, claim 3 is rejected for introducing new matter.
Dependent claim 4 is rejected for including the language of rejected claim 3.

Claim 3-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3, line 3 recites “the second acoustic port acoustically coupling the second chamber to the ambient environment”. Claim 1, line 10 recites “a second acoustic port acoustically coupling the second chamber to the first chamber”. It is not understood, even in light 
Dependent claim 4 is rejected for including the language of rejected claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 8-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oosato et al. (US 2016/0192065 A1) in view of Barrentine et al. (US 2016/0330537 A1)
Regarding claim 17, Oosato discloses a hearing device (Fig. 1), the hearing device comprising:
a housing (120 and 130) configured to be partially inserted into an ear canal (¶ 0044);
an acoustic transducer (110) having an oscillator element (112) configured to produce sound waves (¶ 0035), the housing accommodating the acoustic transducer such that the oscillator element separates an inner volume inside the housing into a first chamber (132) and a second chamber (125) acoustically coupled by the oscillator element (¶ 0042, Fig. 1);
a sound outlet (121) configured to release sound waves into the ear canal (¶ 0044);
a first acoustic port (131) acoustically coupling the first chamber to an ambient environment outside the inner volume (¶ 0046);





Oosato is not relied upon to disclose:
a second acoustic port acoustically coupling the second chamber to the first chamber;
an acoustic actuator configured to actively modify an acoustic property of the first acoustic port or the second acoustic port;
a processor configured to electronically communicate with the acoustic actuator and a memory, the memory storing instructions to control the acoustic actuator based on a detected parameter; and
an acoustic resistance comprising a first terminal and a second terminal and configured to attenuate sound waves propagating between the first terminal and the second terminal, 
wherein the acoustic resistance is provided within the first acoustic port or within the second acoustic port.
In a similar field of endeavor, Barrentine discloses:

an acoustic transducer (443) having an oscillator element (depiction of 443 is the type of speaker that inherently has a diaphragm that oscillates to generate sound) configured to produce sound waves (551, 552),
the housing accommodating the acoustic transducer such that the oscillator element separates an inner volume inside the housing into a first chamber (chamber where P2 exists) and a second chamber (chamber where P1 exists) acoustically coupled by the oscillator element (¶ 0070, Fig. 10);
a sound outlet (opening defined by 531, 532) configured to release sound waves into the ear canal (see Fig. 10);
a first acoustic port (1014) acoustically coupling the first chamber (P2 chamber) to an ambient environment (651 environment) outside the inner volume (see Fig. 10);
a second acoustic port (1012) acoustically coupling the second chamber (P1 chamber) to the first chamber (P2 chamber) (Fig. 10);
an acoustic actuator configured to actively modify an acoustic property of the first acoustic port or the second acoustic port (¶ 0070-0071: each of 1010-1014 have actuators that actively modify acoustic property);
a processor configured to electronically communicate with the acoustic actuator and a memory (¶ 0032), the memory storing instructions to control the acoustic actuator based on a detected parameter (¶ 0032, 0046-0047, 0074); and
an acoustic resistance comprising a first terminal and a second terminal (actuators have a front and a back) and configured to attenuate sound waves propagating between the first terminal and the second terminal (¶ 0070-0071: each of 1010-1014 have actuators that actively modify 
wherein the acoustic resistance is provided within the first acoustic port or within the second acoustic port (¶ 0051: shutter 20 may be positioned in a channel; see Fig. 6) (¶ 0064, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: a second acoustic port acoustically coupling the second chamber (125 of Oosato) to the first chamber (132 of Oosato), the motivation being to attenuate an excess bass response that may be caused by port 131 of Oosato (corresponding to 1014 of Barrentine) being opened (e.g., partially or fully open), by mixing of a front pressure wave generated by speaker 110 of Oosato (corresponding to 443 of Barrentine) (e.g., in a volume between ear and speaker) with a back pressure wave generated be speaker 110 of Oosato (e.g., in acoustic volume 132 of Oosato (corresponding to 1050 of Barrentine)) (Barrentine - ¶ 0070).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
an acoustic actuator configured to actively modify an acoustic property of the first acoustic port or the second acoustic port;
a processor configured to electronically communicate with the acoustic actuator and a memory, the memory storing instructions to control the acoustic actuator based on a detected parameter; and

wherein the acoustic resistance is provided within the first acoustic port or within the second acoustic port,
the motivation being: to use the ports and shutters of Barrentine in other types of wearable devices and earpieces that may be used to couple sound into an ear as suggested by Barrentine (Barrentine - ¶ 0065); and/or to alter a frequency response (e.g., a low frequency response) and/or to attenuate sound generated by a transducer and/or incident on a transducer (Barrentine - ¶ 0064); and/or to attenuate an excess bass response and/or to shape a frequency response (Barrentine - ¶ 0070-0071); and/or to reversibly convert the hybrid headset to any of an open-back mode, semi-open mode, closed-back mode, ANC mode (Barrentine - ¶ 0038); and/or to mixing pressure waves P1 and P2, actuation of one or more of the ports (1010, 1012, 1014), ANC, equalization,  altering frequency response (e.g., as in example 1090), one or more of ports (1010, 1012, 1014) may be manually actuated (e.g., by a user) using a button (e.g., on hybrid headphone 500 or headphone cable 545), an icon, GUI, drop down menu or the like on a client device (e.g., client device 590), or a voice command, a gesture or a motion by a user (Barrentine - ¶ 0074).
Regarding claim 18, Oosato-Barrentine discloses the hearing device of claim 17, and Barrentine discloses wherein the detected parameter is at least one of the following:
a sound detected in an ambient environment (¶ 0074);
a sound detected in the ear canal;
an own voice activity of a user of the hearing device;
a humidity level inside the ear canal and/or outside the ear canal;

a local position of the user;
an altitude of the user;
a movement of the user;
a medical condition of the user;
a barometric pressure of the ambient environment; and
wind activity in the ambient environment.
The teachings of Barrentine relied upon above are combinable with Oosato-Barrentine for the same reasons set forth above in the claim 17 rejection.
Claim 1 recites similar limitations as claim 17, and is rejected for the same reasons set forth above in the claim 17 rejection.
Regarding claim 2, Oosato-Barrentine discloses the hearing device according to claim 1, wherein the acoustic actuator is a first acoustic actuator and the hearing device further comprises a second acoustic actuator, wherein the first acoustic actuator is provided at the first acoustic port and the second acoustic actuator is provided at the second acoustic port.
Regarding claim 5, Oosato-Barrentine discloses the hearing device according to claim 1, wherein the first terminal and the second terminal are positioned such that they provide an acoustical coupling between two volume portions corresponding to volume portions acoustically coupled by the first acoustic port or the second acoustic port (Oosato - Fig. 1: front and back faces of an actuator of Barrentine at the port 122 of Oosato acoustically couple 125 and the ambient environment of Oosato corresponding to first acoustic port 122 of Oosato; or Barrentine - Fig. 1: front and back faces of an actuator of Barrentine at the port 1012 of Barrentine 
The teachings of Barrentine relied upon above are combinable with Oosato-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 8, Oosato-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the acoustic resistance is a first acoustic resistance (e.g., resistance in 1010) and the hearing device further comprises a second acoustic resistance (e.g., resistance in a first 1012 of Fig. 10) comprising a first terminal and a second terminal and configured to attenuate sound waves propagating between the first terminal and the second terminal of the second acoustic resistance (¶ 0070-0071, 0060-0064, 0067, 0069, 0051), the second acoustic resistance is provided in a partition between the first chamber and the second chamber at a distance to the second acoustic port (a second 1012 of Fig. 10) (Fig. 1 of Oosato, where the acoustic resistance is provided based on the teachings of Barrentine, and note that Fig. 10 of Barrentine indicates that 1012 can be multiple ports, so the second acoustic port can be one of the multiple ports while the second acoustic resistance can be in another one of the multiple ports and thus be at a distance to the second acoustic port).
The teachings of Barrentine relied upon above are combinable with Oosato-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 9, Oosato-Barrentine discloses the hearing device according to claim 1, wherein the acoustic resistance is a first acoustic resistance and the hearing device further comprises a second acoustic resistance comprising a first terminal and a second terminal and configured to attenuate sound waves propagating between the first terminal and the second terminal, wherein the first terminal and the second terminal of the second acoustic resistance are 
The teachings of Barrentine relied upon above are combinable with Oosato-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 10, Oosato-Barrentine discloses the hearing device according to claim 9, wherein the hearing device further comprises a third acoustic resistance comprising a first terminal and a second terminal and configured to attenuate sound waves propagating between the first terminal and the second terminal of the third acoustic resistance, wherein the first terminal and the second terminal of the third acoustic resistance are positioned such that they provide an acoustical coupling between two volume portions corresponding to volume portions acoustically coupled by a third acoustic port (all ports of Oosato can have a resistance of Barrentine based on the combination of Oosato-Barrentine set forth in the claim 1 rejection).
The teachings of Barrentine relied upon above are combinable with Oosato-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 11, Oosato-Barrentine discloses the hearing device according to claim 1, wherein an inner volume (121 of Oosato) inside the housing provides an acoustic pathway for sound waves produced from the oscillator element (Oosato - Fig. 1), wherein the acoustic actuator is configured to adjust an acoustic impedance of the acoustic pathway by actively 
The teachings of Barrentine relied upon above are combinable with Oosato-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 12, Oosato-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the acoustic actuator is configured to adjust an effective size of the first acoustic port or the second acoustic port (¶ 0070-0071).
The teachings of Barrentine relied upon above are combinable with Oosato-Barrentine for the same reasons set forth above in the claim 1 rejection
Regarding claim 14, Oosato-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the hearing device further comprises: a controller configured to control active modification of the acoustic property (¶ 0032, 0046-0047, 0074).
The teachings of Barrentine relied upon above are combinable with Oosato-Barrentine for the same reasons set forth above in the claim 1 rejection.
Regarding claim 15, Oosato-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the acoustic actuator comprises an acoustic valve or loudspeaker (¶ 0039).
Regarding claim 16, Oosato-Barrentine discloses the hearing device according to claim 1, and Barrentine discloses wherein the acoustic property is at least one of the following: output impedance, frequency output, acoustic mass, and pressure difference between chambers in the hearing device or between chambers in the hearing device and environment (¶ 0070-0071, 0074, 0038).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oosato in view of Barrentine in view of Akino (US 2012/0027239 A1)
Regarding claim 13, Oosato-Barrentine discloses the hearing device according to claim 1.
Oosato-Barrentine is not relied upon to disclose wherein the acoustic actuator is configured to produce sound.
In a similar field of endeavor, Akino discloses 
an acoustic actuator (Figs. 7 or 1: 47 or 11) configured to actively modify an acoustic property (acoustic impedance) of a chamber (43 or 13) (¶ 0039 or 0025);
wherein the acoustic actuator is configured to produce sound (¶ 0038 or 0022).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
an acoustic actuator (47 of Akino) configured to actively modify an acoustic property (acoustic impedance) of the first chamber or second chamber,
wherein the acoustic actuator is configured to produce sound, based on the teachings of Akino,
the motivation being to reduces the acoustic impedance of the air chamber in an equivalent manner, thus enhancing directional frequency response particularly in bass sound. Even if an air chamber or an enclosure has a small volume in a speaker or headphones as the electroacoustic transducer, sound can be played at a sufficient sound pressure level to bass sound (Akino - ¶ 0011).

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 10) that:
“Oosato describes a headphone 10 that includes a housing 140 in which a driver unit 110 having a diaphragm 112 is disposed. Oosato, FIG. 1. As shown in FIG. 1 of Oosato, housing 140 includes a rear face air chamber 132 and a front face air chamber 125. Jd. The Patent Office references rear face air chamber 132, front face air chamber 125, and diaphragm 112 of Oosato as allegedly corresponding respectively to the “first chamber, the “second chamber,” and the “oscillator element” recited in independent claim 1. Office Action, pg. 3. However, as discussed during the interview, Oosato does not disclose a port that acoustically couples front face air chamber 125 to rear face air chamber 132. Instead, Oosato shows in FIG. 1 that ventilation holes 116a and 116c output to an upper side of diaphragm 112, not to front face air chamber 125. Accordingly, Oosato fails to disclose, teach, or suggest a hearing device comprising “‘a second acoustic port acoustically coupling the second chamber to the first chamber,” as recited in claim 1.”

In response, the examiner submits that the rejection has been updated to rely on a combination of Oosato and Barrentine to teach the argued feature.
Applicant argues (Remarks: page 11) that:
“The Patent Office asserts that the shutter apparatus of Barrentine corresponds to the recited “acoustic actuator.” Office Action, pg. 4. The Patent Office appears to further assert that acoustic chamber 1008 of Barrentine corresponds to the “first chamber” recited in claim 1 and that an area where a front pressure wave P1 exists corresponds to the “second chamber” recited in claim 1. Id. However, as shown in FIG. 10 of Barrentine, there is no chamber provided as part of the hybrid headphone where front pressure wave P1 exists. Rather, front pressure wave P1 exists in open space outside of the hybrid headphone. As such, none of the ports 1010 or 1012 are equivalent to the “second acoustic port” recited in independent claim 1. Accordingly, Barrentine fails to overcome the deficiencies of Oosato.”

In response, the examiner submits that in Barrentine Fig. 10, the ear pad 531/532 will touch the user’s head to create closed space, and thus a front chamber. For further support of this, see for example, Figs. 1A-2B of Azmi (US 2014/0169579), which shows 
Applicant argues (Remarks: page 11) that:
“In addition, even if one of ordinary skill in the art were to modify the headphone of Oosato to include the shutter apparatus of Barrentine, the resulting combination would not include the specific combination of features recited in independent claim 1. Instead, the resulting combination would either have the single chamber configuration described in Barrentine or the shutter apparatus of Barrentine would be provided with respect to ventilation hole 116c, which as explained above is not equivalent to the recited “second acoustic port.” Accordingly, it would not have been obvious to modify the headphone of Oosato based on the teachings of Barrentine to result in the combination of features recited in independent claim 1”

In response, the examiner submits that the rejection has been updated to use a combination of Oosato and Barrentine to teach a port connecting the front and back chambers (which exist in Barrentine as discussed in the examiner’s response in item (b) above), where the port has an acoustic actuator such as a shutter apparatus based on a combination of Oosato and Barrentine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687